Citation Nr: 0719049	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Competent medical evidence does not show the veteran's 
bilateral bunions are causally related to his military 
service.


CONCLUSION OF LAW

Bilateral bunions were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in December 2003, prior to the 
initial adjudication of his claim in the February 2004 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  Additionally, the same VCAA letter 
instructed the veteran to "send us any medical reports you 
have" and continued by saying to the veteran, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  These statements satisfy the fourth "element" 
of the notice requirement, in that they informed the veteran 
that he could submit any and all evidence which was pertinent 
to his claim, and not merely that evidence requested by the 
RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and March 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his service connection 
claim.  As mentioned, the VCAA and implementing regulations 
require VA to provide a veteran with an examination or to 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
examination of the veteran and/or a medical nexus opinion is 
not warranted in this case.  As discussed in more detail 
below, the service medical records do not contain any 
reference to a bilateral bunion disorder, and there is no 
medical evidence establishing that the veteran suffered from 
a bilateral bunion disorder in service.

Thus, the Board concludes that obtaining a medical 
examination and nexus opinion under the circumstances 
presented in this case is not necessary to decide the claim 
and would serve no useful purpose.  38 C.F.R. § 3.159(c)(4); 
cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In so 
concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein VA erred in failing to obtain a 
medical nexus opinion even though evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus.  
Significantly, in this case there is no evidence of an in-
service bilateral bunion disorder.  The veteran has been 
provided the opportunity to present evidence pertaining to 
in-service incurrence, and he has not sufficiently done so.  
Although he now thinks that his claimed condition arose from 
service, he is not competent to diagnose such or render a 
nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Therefore, the 
Board finds that the facts in this case are easily 
distinguishable from those in Charles.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and 
private medical records.  In a VCAA notice response dated May 
2006, the veteran stated that he had no other information or 
evidence to give to VA to substantiate his claim.  There is 
no indication that there exists any additional evidence that 
has a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Analysis

With respect to Hickson element (1), the evidence in the 
claims file is inconclusive as to whether the veteran has a 
current bilateral bunion disability.  In a January 1998 
examination report, Dr. D.S. noted that the veteran's feet 
were "unremarkable" with no mention of bunions.  However, 
in a photocopy of a prescription slip submitted in February 
2004, Dr. D.S. noted a diagnosis of severe osteoarthritis of 
the first metatarsal-phlangeal (MTP) joint ("bunion").  The 
Board notes that the date of this prescription slip is 
illegible.  (In the August 2004 Statement of the Case, the RO 
stated that the slip appeared to be dated in 2003.)

But even if the Board were to presume, for the sake of 
argument, that the veteran currently has bilateral bunions, 
the service medical records show no symptoms, treatment, or 
diagnosis of bilateral bunions while the veteran was in 
service.  In fact, the veteran's July 1957 separation 
examination indicates that the veteran's feet were clinically 
evaluated as normal.  This would indicate that the veteran 
did not have a chronic bunion disability during service.

The veteran recalls that he incurred bunions during service 
but that all of his trips to the sickbay for this condition 
were undocumented.  See Hearing Transcript at pages 4-5 and 
7-9.  Consequently, the veteran has contended that military 
personnel negligently failed to document his complaints of 
bunions while in service.  In response, the Board notes that 
the Court has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, military personnel are entitled to 
the benefit of this presumption.  Id.  In this case, the 
veteran has not presented any clear evidence to rebut the 
presumption of regularity.  The service medical records show 
that the veteran was not seen for bunions during service.  VA 
is not required to "prove" that this information is 
incorrect; as a matter of law, it is the veteran who must 
rebut the presumption of regularity.  He has not done so.  It 
is, therefore, presumed that the service medical records are 
accurate and that the veteran was not seen for bunions in 
service.

To the extent that the veteran is now contending that he had 
bunions in service, his current contentions are outweighed by 
the negative service medical records.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of the veteran's 
bilateral bunions did not occur during service.  Therefore, 
Hickson element (2) has not been met.

As to Hickson element (3), medical nexus, there is of record 
no competent medical opinion etiologically linking a current 
diagnosis of bilateral bunion disability (presuming for the 
sake of argument that such a current disability does exist) 
to the veteran's military service.  As discussed above, the 
veteran is not competent to provide opinions on medical 
matters such as the etiology of diseases.  See Espiritu; see 
also 38 C.F.R. § 3.159(a)(1).  His statements, therefore, are 
not probative of a nexus between a bilateral bunion 
disability and military service.  See also Voerth v. West, 13 
Vet. App. 117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
for bilateral bunions that would give rise to a reasonable 
doubt in favor of the veteran, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to service connection for bilateral bunions is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


